Exhibit 10.1

 

AMENDMENT NUMBER THREE TO FIFTH AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER THREE TO FIFTH AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of May 8, 2003, is entered into by and
among HPSC, INC., a Delaware corporation (“Borrower”), each of the lenders that
is a signatory to this Amendment (together with its successors and permitted
assigns, individually, “Lender” and, collectively, “Lenders”), and FOOTHILL
CAPITAL CORPORATION, a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors, if any, in such capacity, “Agent”; and together with each of the
Lenders, individually and collectively, the “Lender Group”), in light of the
following:

 

W I T N E S S E T H

 

WHEREAS, Borrower and the Lender Group are parties to that certain Loan and
Security Agreement, dated as of August 5, 2002, as amended by Amendment Number
One to Fifth Amended and Restated Loan and Security Agreement dated as of
November 8, 2002 and as amended by Amendment Number Two to Fifth Amended and
Restated Loan and Security Agreement dated as of January 31, 2003 (as amended,
restated, supplemented, or modified from time to time, the “Loan Agreement”);

 

WHEREAS, Borrower has requested that the Lender Group consent to the amendment
of the Loan Agreement as set forth herein; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to so consent to the amendment of the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Agreement
as follows:

 

1.             DEFINITIONS.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement,
as amended hereby.

 

2.             AMENDMENTS TO LOAN AGREEMENT.

 

(a)           Section 1.1 of the Loan Agreement is hereby amended by inserting
the following new definitions in proper alphabetical order:

 

“Citizens Amendment Fee” has the meaning set forth in Section 2.11(h).

 

“Foothill Amendment Fee” has the meaning set forth in Section 2.11(i).

 

“Third Amendment” means that certain Amendment Number Three to Fifth Amended and
Restated Loan and Security Agreement dated as of May 8, 2003, by and between the
Borrower and the Lender Group.

 

1

--------------------------------------------------------------------------------


 

“Third Amendment Effective Date” means the date, if ever, that all of the
conditions set forth in Section 3 of the Third Amendment shall be satisfied (or
waived by Agent in its sole discretion).

 

(b)           Section 1.1 of the Loan Agreement is hereby amended by amending
and restating the following definitions as follows:

 

“Applicable Base Rate Margin” means, as of any date of determination, the
following margin based upon Borrower’s most recent Debt to Worth Ratio
calculation (determined as set forth in the following paragraph); provided,
however, that for the period from the Closing Date through the date Agent
receives the certified calculation of the Debt to Worth Ratio in respect of the
testing period ending June 30, 2002 delivered by Borrower pursuant to
Section 6.3(a)(iii)(B), the Applicable Base Rate Margin shall be calculated
based upon Borrower’s Debt to Worth Ratio as of March 31, 2002 (calculated on a
pro forma basis as if the transactions contemplated hereby had been consummated
as of such date):

 

Level

 

Debt to Worth Ratio

 

Base Rate Margin

I

 

less than 6.5:1.0

 

0.75 percentage points

II

 

equal to or greater than 6.5:1.0 and less than 7.0:1.0

 

1.00 percentage points

III

 

equal to or greater than 7.0:1.0

 

1.25 percentage points

 

The Applicable Base Rate Margin shall be based upon Borrower’s most recent Debt
to Worth Ratio calculation, which will be calculated each fiscal quarter of
Borrower as at the end of such fiscal quarter based upon the fiscal quarter then
ended.  The Applicable Base Rate Margin shall be redetermined each fiscal
quarter of Borrower on the date Agent receives the certified calculation of the
Debt to Worth Ratio pursuant to Section 6.3(a)(iii)(B) hereof; provided,
however, that if Borrower fails to provide such certification when such
certification is due, the Applicable Base Rate Margin shall be set at the margin
in the row styled “Level III” as of the date on which the certification was
required to be delivered until the date on which such certification is delivered
(on which date (but not retroactively), without constituting a waiver of any
Default or Event of Default occasioned by the failure to timely deliver such
certification, the Applicable Base Rate Margin shall be set at the margin based
upon the Debt to Worth Ratio calculation disclosed by such certification).

 

“Applicable LIBOR Rate Margin” means, as of any date of determination, the
following margin based upon Borrower’s most recent Debt to Worth Ratio
calculation (determined as set forth in the following paragraph); provided,
however, that for the period from the Closing Date through the date Agent
receives the certified calculation of the Debt to Worth Ratio in respect of the
testing period ending June 30, 2002 delivered by Borrower pursuant to
Section 6.3(a)(iii)(B), the Applicable LIBOR Rate Margin shall be calculated
based upon Borrower’s Debt to Worth Ratio as of March 31, 2002 (calculated on a
pro forma basis as if the transactions contemplated hereby had been consummated
as of such date):

 

2

--------------------------------------------------------------------------------


 

Level

 

Debt to Worth Ratio

 

LIBOR Rate Margin

I

 

less than 6.5:1.0

 

2.75 percentage points

II

 

equal to or greater than 6.5:1.0 and less than 7.0:1.0

 

3.00 percentage points

III

 

equal to or greater than 7.0:1.0

 

3.25 percentage points

 

The Applicable LIBOR Rate Margin shall be based upon Borrower’s most recent Debt
to Worth Ratio calculation, which will be calculated each fiscal quarter of
Borrower as at the end of such fiscal quarter based upon the fiscal quarter then
ended.  The Applicable LIBOR Rate Margin shall be redetermined each fiscal
quarter of Borrower on the date Agent receives the certified calculation of the
Debt to Worth Ratio pursuant to Section 6.3(a)(iii)(B) hereof; provided,
however, that if Borrower fails to provide such certification when such
certification is due, the Applicable LIBOR Rate Margin shall be set at the
margin in the row styled “Level III” as of the date on which the certification
was required to be delivered until the date on which such certification is
delivered (on which date (but not retroactively), without constituting a waiver
of any Default or Event of Default occasioned by the failure to timely deliver
such certification, the Applicable LIBOR Rate Margin shall be set at the margin
based upon the Debt to Worth Ratio calculation disclosed by such certification).

 

“Maximum Revolver Amount” means $70,000,000.

 

(c)           Section 2.11 of the Loan Agreement is hereby amended (i) by
deleting the phrase “(except in the case of the fees described in clauses (d),
(e), (f), and (g) of this Section 2.11, which fees shall be divided among the
Lenders as set forth therein)”, immediately following the words “(irrespective
of whether this Agreement is terminated thereafter) and shall” appearing in the
first sentence therein, and replacing it with the phrase “(except in the case of
the fees described in clauses (d), (e), (f), (g), (h) and (i) of this Section
2.11, which fees shall be divided among the Lenders as set forth therein)”, (ii)
by deleting the word “and” at the end of clause (f) thereof, (iii) by deleting
the period at the end of clause (g) thereof and replacing it with a comma, and
(iv) by adding the following new clauses (h) and (i):

 

“(h)         Citizens Amendment Fee.  An amendment fee in the amount of $75,000
(the “Citizens Amendment Fee”), which amendment fee shall be fully earned on the
Third Amendment Effective Date, and shall be charged to Borrower’s Loan Account
on such date, and shall be for the sole benefit of Citizens Bank of
Massachusetts, and

 

(i)            Foothill Amendment Fee.  An amendment fee in the amount of
$75,000 (the “Foothill Amendment Fee”), which amendment fee shall be fully
earned on the Third Amendment Effective Date, and shall be charged to Borrower’s
Loan Account on such date, and shall be for the sole benefit of Foothill.”

 

3

--------------------------------------------------------------------------------


 

(d)           Schedule C-1 of the Loan Agreement is hereby amended and restated
in its entirety as follows:

 

Schedule C-1

Commitments

 

Lender

 

Revolver Commitment

 

Total Commitment

 

Foothill Capital Corporation

 

$

40,000,000

 

$

40,000,000

 

 

 

 

 

 

 

 

 

Banknorth, N.A.

 

$

10,000,000

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Citizens Bank of Massachusetts

 

$

20,000,000

 

$

20,000,000

 

 

 

 

 

 

 

 

 

All Lenders

 

$

70,000,000

 

$

70,000,000

 

 

3.             CONDITIONS PRECEDENT TO THIS AMENDMENT.  The satisfaction of each
of the following shall constitute conditions precedent to the effectiveness of
this Amendment and each and every provision hereof:

 

(a)           The representations and warranties in this Amendment, the Loan
Agreement and the other Loan Documents shall be true and correct in all respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date);

 

(b)           Agent shall have received the reaffirmation and consent of ACFC
attached hereto as Exhibit A (the “Consent”), duly executed and delivered by an
authorized official of ACFC;

 

(c)           No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and

 

(d)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, ACFC, or the Lender Group.

 

4.             REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and
warrants to the Lender Group as follows:

 

(a)           The representations and warranties in this Amendment, the Loan
Agreement and the other Loan Documents are true and correct in all respects on
and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date);

 

4

--------------------------------------------------------------------------------


 

(b)           the execution, delivery, and performance of this Amendment and of
the Loan Agreement, as amended by this Amendment, are within Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and are not in contravention of any law, rule, or regulation, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected,

 

(c)           this Amendment and the Loan Agreement, as amended by this
Amendment, constitute Borrower’s legal, valid, and binding obligation,
enforceable against Borrower in accordance with its terms,

 

(d)           this Amendment has been duly executed and delivered by Borrower,

 

(e)           the execution, delivery, and performance of the Consent is within
ACFC’s corporate power, has been duly authorized by all necessary corporate
action, and is not in contravention of any law, rule or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected,

 

(f)            the Consent constitutes ACFC’s legal, valid, and binding
obligations, enforceable against Guarantor in accordance with its terms,

 

(g)           No Default or Event of Default has occurred and is continuing on
the date hereof or as of the date of the effectiveness of this Amendment,

 

(h)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remain in force by any Governmental
Authority against Borrower, ACFC, or the Lender Group, and

 

(i)            the Consent has been duly executed and delivered by ACFC.

 

5.             CONSTRUCTION.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

 

6.             ENTIRE AMENDMENT; EFFECT OF AMENDMENT.  This Amendment, and terms
and provisions hereof, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersedes any and all prior or
contemporaneous amendments relating to the subject matter hereof. Except for the
amendments to the Loan Agreement expressly set forth in Section 2 hereof, the
Loan Agreement and other Loan Documents shall remain unchanged and in full force
and effect. The execution, delivery, and performance of this Amendment shall not
operate as a waiver of or, except as expressly set forth herein, as

 

5

--------------------------------------------------------------------------------


 

an amendment of, any right, power, or remedy of the Lender Group as in effect
prior to the date hereof.  The amendments and other agreements set forth herein
are limited to the specifics hereof, shall not apply with respect to any facts
or occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Agreement, and shall not operate as a
consent to any further or other matter, under the Loan Documents.  To the extent
any terms or provisions of this Amendment conflict with those of the Loan
Agreement or other Loan Documents, the terms and provisions of this Amendment
shall control.  This Amendment is a Loan Document.

 

7.             COUNTERPARTS; TELEFACSIMILE EXECUTION.  This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart.  Delivery of an executed
counterpart of this Amendment by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Amendment.  Any party
delivering an executed counterpart of this Amendment by telefacsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

8.             MISCELLANEOUS.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of
like import referring to the Loan Agreement shall mean and refer to the Loan
Agreement as amended by this Amendment.

 

(b)           Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Loan Agreement shall mean and refer to the
Loan Agreement as amended by this Amendment.

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

 

HPSC, INC.
a Delaware corporation

 

 

 

 

 

By:

/s/ John Everets

 

 

Title:

Chairman

 

 

 

 

 

FOOTHILL CAPITAL CORPORATION,
a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

/s/ Virginia H. Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

BANKNORTH, N.A.,
a national association, as a Lender

 

 

 

 

 

By:

/s/ Paul Forester

 

 

Title:

Vice President

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS,
a Massachusetts chartered bank, as a Lender

 

 

 

 

 

By:

/s/ David Farwell

 

 

Title:

Vice President

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Fifth Amended and Restated Loan
and Security Agreement by and among HPSC, INC., a Delaware corporation
(“Borrower”), each of the lenders that is from time to time a party thereto
(together with their respective successors and permitted assigns, individually,
“Lender” and, collectively, “Lenders”), and FOOTHILL CAPITAL CORPORATION, a
California corporation, as the arranger and administrative agent for the Lenders
(in such capacity, together with its successors, if any, in such capacity,
“Agent”; and together with each of the Lenders, individually and collectively
the “Lender Group”), dated as of August 5, 2002 (as amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), or in Amendment
Number Three to Fifth Amended and Restated Loan and Security Agreement, dated as
of May 8, 2003 (the “Amendment”), among Borrower and the Lender Group.  The
undersigned each hereby (a) represent and warrant to the Lender Group that the
execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the amendment of the Loan Agreement by the
Amendment; (c) acknowledges and reaffirms its obligations owing to the Lender
Group under any Loan Documents to which it is a party; and (d) agrees that each
of the Loan Documents to which it is a party is and shall remain in full force
and effect.  Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, it understands that the Lender
Group has no obligations to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty.  Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Reaffirmation and Consent.  Any party
delivering an executed counterpart of this Reaffirmation and Consent by
telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent.  This Reaffirmation and Consent shall be
governed by the laws of the State of California.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

 

AMERICAN COMMERCIAL FINANCE CORPORATION,
a Delaware corporation

 

 

 

 

 

By:

 

/s/ John Everets

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------